Citation Nr: 1620243	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left eye disability, claimed as drooping left eyelid and left eye injury.

3.  Entitlement to service connection for warts/virus.

4.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (PFB).

5.  Entitlement to annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1997.

These issues come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2010 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested and was scheduled for two Board hearings, one in 2009 and one in 2015.  The Veteran failed to report to both hearings.

The claims for service connection for a neck disability, left eye disability and warts/virus were previously before the Board in February 2012.  The Board remanded the claims for additional development, to include VA examinations and nexus opinions.  In the February 2012 decision, the Board granted entitlement to service connection for posttraumatic stress disorder.

The Board notes that in October 2015, the Veteran provided a new address to the VA.  November 2015 correspondence from the VA is presumed to have been delivered because it was not returned.  However, subsequent records from November 2015 to January 2016 have failed to reach the Veteran.  The VA provided letters to the Veteran regarding the need for his current address to his most recently provided address, the address of record prior to that, and to two addresses researched by the VA.  All letters have been returned as undeliverable.

While VA has a duty to notify and assist the appellant in the development of his claim, that duty is not limitless.  In the normal course of events, it the Veteran's burden to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  In this case, the Veteran has not provided VA with notice of a change in his present address.

The issue(s) of entitlement to an increased rating for PFB and entitlement to a clothing allowance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, he has a current neck disability which began in service.

2.  The Veteran failed to report to VA eye, spine, and skin examinations that were scheduled in April 2012.

3.  The medical evidence of record does not show that a current left eye/eyelid disability is related to the Veteran's service.

4.  The medical evidence of record does not show that a current wart/virus disability is related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2015).

2.  The criteria for service connection for a left eye/eyelid disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.

3.  The criteria for service connection for a warts/virus disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Veteran was provided with timely VCAA notice in September 2006, May 2009 and December 2009.  The notice included information on how the VA provides effective dates and ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, VA has satisfied its duty to notify the Veteran. 

The Board also finds that the duties to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Attempts to obtain Social Security Administration (SSA) records resulted in very few administrative records being received (a denial of claim, and a statement from the Veteran), and a response from SSA that there were no records (2008).

VA examinations were scheduled in May 2007 (spine), November 2009 (skin), April 2010 (spine), and April 2012 (spine, skin and eye).  The Veteran failed to report to all three of the April 2012 examinations, and has not shown good cause for not attending the scheduled examinations.  38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic condition under 38 C.F.R. § 3.309.

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  With any piece of evidence, the credibility and weight to be assigned to the opinions are within the province of the Board as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Neck

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.§§  3.307, 3.309(a).  Here, the Veteran's cervical spine degenerative changes were first diagnosed in November 2008.  X-rays from 1998 did not reveal degenerative changes.  As there was no competent evidence of a diagnosis of compensable arthritis (or in this case, no diagnosis of arthritis) within one year of discharge, entitlement to presumptive service connection for a neck disability is not warranted.  

The Veteran's service treatment records include a September 1997 record where he complained of "pain in back" with intermittent headaches.  He reported he was involved in a motor vehicle accident the week prior where he was rear-ended at a traffic light.  It stated he was in a "tracker 4/4" and he was wearing a seatbelt.  He did not seek medical attention at the time of the accident, but went to the emergency room at "Tricity" five days later because he thought he was having a heart attack, which was listed as "pain in back."  He was diagnosed with muscle spasms.  He denied head trauma.  He had a full range of motion of his neck, but he was tender over the occipital and upper neck muscles.  He was assessed with neck muscle strain.  Two weeks after his initial service complaint, the Veteran reported increased headaches secondary to neck movement and some back pain.  He was taking Flexeril and Ibuprofen.  He was noted to have "muscle spasms secondary to a motor vehicle accident, improving."  By August 1997, he reported "much decreased" neck and back pain, but still had occasional back and neck spasm with certain movement.  He was assessed with neck and back strain.  In September 1997, his neck pain had "mostly resolved," but he could aggravate the base of his neck with prolonged (guess, handwriting) positions.  He was assessed with musculoskeletal strain of the cervical and thoracic spine after a motor vehicle accident.  An August 1997 duty status record noted the Veteran was taken off duty for 14 days due to back and neck pain.  A medical board evaluation from 1997 (the month is missing) noted that the Veteran had back and neck spasms that "currently limit his ability to work in his primary military specialty."  The Veteran was discharged from service in September 1997.

A September 1999 rating decision granted entitlement to service connection for thoracic spine disability based on the records showing his 1997 motor vehicle accident.  X-rays in 1998 revealed degenerative changes to the Veteran's thoracic spine.

In connection with his back disability claim the Veteran had been provided an April 1998 VA spine examination.  The examiner wrote in his report that the Veteran denied neck and lumbar spine pain.

In an April 1998 statement, the Veteran complained that the evidence of permanent damage to his "neck/back area" was either overlooked or was not given its warranted consideration.  He provided copies of a chiropractic record.  The first page of the record is illegible; however the second two pages showed that the Veteran had a diagnosis of cervical strain and cervicocranial syndrome.  He was noted to have hypoesthesia from C3-8 dermatomes.  Upon palpation of the muscles of the spine, the Veteran mentioned upper cervical pain to be an 8 out of 10, lower cervicals were a 7 out of 10.  X-rays of the cervical spine were negative for any recent fracture or osseous pathology.  There was a mild decrease of the cervical lordotic curve at C2-4.  A dextroscoliosis was moderate with an apex at C4; disc spaces appeared to be normal.  A March 1998 x-ray of the cervical spine is of record and it noted there was no evidence of acute fracture or subluxation of the cervical spine.  No prevertebral soft tissue swelling was present, the vertebral body heights and intervertebral disc space heights were maintained.  This was interpreted as a normal exam of the cervical spine.

In a September 1999 statement the Veteran stated that his neck pain "continued to occur at present."

In May 2007, the Veteran was afforded a VA spine examination in conjunction with his claim for service connection for a neck disability.  The Veteran related his spine conditions to a July 1997 motor vehicle accident, when he was rear-ended at a stoplight by a vehicle traveling at a moderate amount of speed.  He did not suffer loss of consciousness but did "sustain a significant whiplash injury per his report and complained of significant cervical and thoracic spine pain at that time."  The examiner noted that after the accident he was taken for x-rays which showed no significant factures or instability; he was treated with conservative measures which completely resolved his cervical pain.  He reported that since the accident he has had nearly constant pain in his thoracic and some of his upper lumbar spine, with stiffness.  He complained of cervical pain, particularly in the left posterior paraspinal musculature, described as "tightness."  After physical examination, the Veteran was diagnosed with thoracic spine degenerative joint disease and cervical strain.  The examiner opined that both the Veteran's (now service-connected) thoracic spine and his cervical spine disabilities were not related to his military service.  The examiner found that "the timing of the cervical pain does not coincide directly with the current thoracic spine condition."  The Veteran was tender to palpation over a specific area of the posterior left paraspinal musculature in the cervical spine consistent with possible muscle spasm or strain.  Therefore, his cervical strain injury was less likely as not caused by the 1997 accident.

In November 2008, the Veteran had an MRI of his cervical spine due to "history of traumatic OA [osteoarthritis], numbness in the left trapezius area."  The MRI showed C3-7 canal stenoses by disc disease with no cord edema/abnormal signal, with most prominent narrowing at C5-6.  An October 2008 x-ray showed anterior spondylosis at C6-7, normal intravertebral disc spaces.  The impression was "degenerative changes."  

In April 2010, the Veteran was afforded another VA spine examination, although it was undertaken in conjunction with his thoracolumbar spine disability.  According to the Veteran, he fell in the 1980s and injured his back and was in a car accident in 1997.  Over time his neck and mid to low back pain increased.  Upon evaluation, the Veteran had spasm to the left and right cervical sacrospinalis.  During neck flares his muscles locked up and his jaw locks up on the left side.  This flare will last a few minutes and then subside/release.  He stated he cannot turn his head during these flares.  He stated they occurred every two to three weeks and lasted for minutes.  A medical opinion was not requested  

In June 2010, the Veteran asked a VA provider for a letter regarding his "claim for disability."  Records noted chronic neck, left upper extremity and low back pain.  The history and physical did not reveal a single diagnosis that explained all of the Veteran's symptoms.  His cervical x-rays were done in October 2008 and showed degenerative changes without fracture or spondylolisthesis.  An MRI showed "only mild disc protrusion/cord flattening, which does not explain symptoms."  Veteran reported relief with muscle relaxers.  The history provided was of pain following a motor vehicle accident in 1997.

The Veteran has a current diagnosis of arthritis of the cervical spine.  Service treatment records show that the Veteran was injured in a motor vehicle accident in 1997, with complaints of neck pain and spasms.  His complaints of neck pain and spasms continued through the time of his medical board in service.  After service he filed a claim for service connection for low back pain in December 1997.  He was subsequently granted service connection for thoracic spine disability, based on the 1997 motor vehicle accident.  In statements in 1998 and 1999, the Veteran continued to complain about neck pain, and included chiropractic records continuing to diagnose cervical strain.  The 2007 VA examiner's negative nexus opinion appears to be based on the Veteran's neck symptoms not occurring at the same time as his thoracic symptoms.  However, the rationale provided is confusing at best, and inaccurate at worst.  The Veteran did complain of cervical symptoms in service and for the two years immediately following his discharge.  He continued to complain of neck pain in 2007, 2008 and 2010.  Given that there is evidence of an in-service injury, continuation of symptoms of neck pain and spasm after service for numerous years, and a current diagnosis of mild degenerative changes, the Board will resolve reasonable doubt in the Veteran's favor, and finds that entitlement to service connection for a neck disability is warranted.

Left eye and Warts

In September 2006, the Veteran filed a claim for service connection for PTSD, "virus/warts, left eye injury, floating lids, neck pain/spasms."  A January 2003 Board decision denied service connection for an eye disorder, to include eye floaters, myopic astigmia and tilted right optic nerve.  The Veteran was previously denied service connection for a drooping left eyelid in April 2004.  The Board reopened the claim of a left eye injury/left eyelid disability in the February 2012 decision.  The Veteran is currently service connected for PFB.

Service treatment records include a May 1983 record documenting a "flare-up of dermatitis," and a March 1995 diagnosis of acne vulgaris.  A May 1988 record included a diagnosis of conjunctivitis of the left eye, with a linear horizontal density at the left anterior eye on funduscopic examination.  He was noted to have a large pre-aviculare node, left larger than right, and pseudomembranous exudate of the left eye.  The impression was "EKC OU [epidemic keratoconjunctivitis, both eyes] with floater OS [left eye]," and the remainder of the impression was illegible, although it appears to be a prescription for medication.  An August 1991 routine evaluation included a finding of normal field of vision.  In February 1994, the Veteran tested negative for chlamydia.  His July 1996 separation history included that he had to wear glasses/contact lenses, and the evaluation noted folliculitis and normal eyes.  

Post-service records regarding the Veteran's skin included a July 1998 record where he sought refills on medication for his acne.  He did not have acute concerns.  He had some comedones, but no severe acne changes.  In July 2001, the Veteran reported a five-hour history of a right palmar wart-like lesion, recurs after trimming off, but no increasing in size and not painful.  The Veteran was referred to dermatology, but there were no records of a scheduled dermatology visit follow-up.  July 2012 pathology records from shave biopsies from the nose and right cheek showed "pedunculated capillary hemangioma and verrucous keratosis," respectively.  These biopsies were taken in May 2012, and were described by the Veteran as "skin tags," but were described by the physician as verrucous lesions.  The medical history information did not include any information on "warts" or a dermatology "virus."

Post-service records regarding the Veteran's vision included a July 2007 complaint of increased pressure behind his left eye occurring for six to eight months.  The pressure/pain occurred when he was straining while lifting weights.  An August 2007 eye consultation included that the pain behind the left eye comes and goes and started a year prior.  He reported it happened at least once a week.  He denied flashes, but reported floaters.  He was started on artificial tears.  The assessment was pressure behind left eye, possibly associated with dry eye syndrome v. uncorrected refractive error v. a history of sinus problems.  In January 2010, the Veteran had an eye consultation where he reported intermittent pressure behind the left eye, without pain.  He reported the symptoms would last for four or five days at a time, and that he had the problem for the past three months.  He also complained of intermittent epiphora and a feelings of eye dryness, the left more so than the right.  He stated that artificial tears helped in the past, but he ran out.  An October 2011 eye evaluation included complaints that his left eye twitched once every three weeks, but that visual acuity was stable.  He was noted to have "longstanding pressure behind the back of his left eye.  Possibly related to sinus problems vs. dry eye syndrome."  An addendum noted that he had "cortical to nuclear congenital opacities, greater in the left than the right, inferior to the visual axis."  He was assessed with visually insignificant cataracts bilaterally, presbyopia bilaterally, optic nerve head asymmetry (with slight vertical elongation on the right), and myokymia (fine fascicular contractions of the muscle of the eyelid).

In November 2009, the Veteran was afforded a VA skin examination.  He was noted to have been treated in the past 12 months with tretinoin cream, for PFB.  On examination, the Veteran had small bumps with ingrown hairs on the jawline and neck, with the majority of PFB on the neck.  No other skin conditions were diagnosed.

As noted above, the Veteran failed to report for VA examinations in conjunction with claims for service connection for his warts/virus and left eye/eyelid disabilities.  The Veteran was notified of the scheduled examinations in an April 2012 letter, which was not returned and is presumed to have been received by the Veteran.  He has not offered an explanation as to why he failed to appear for either of the scheduled examinations.  The Board finds that the Veteran failed to report to the scheduled April 2012 VA examinations without good cause.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, such things as the illness or hospitalization of the claimant, or death of an immediate family member.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Initially, the Board notes that presumptive service connection is not available for the Veteran's claims of warts/virus and left eye/eyelid disability, as they are not chronic conditions listed in 38 C.F.R. § 3.309.  Additionally, as they are not chronic conditions, a showing of continuity of symptomatology is not an alternative route to showing a lay nexus between current disorders and service.

Currently, there are no medical opinions of record to support either of the Veteran's service connection claims.  His failure to cooperate in attending the examinations has left the record devoid of any competent opinion whether he has a wart/virus or left eye/eyelid disability that was incurred in or related to active service.  38 C.F.R. § 3.655(b).  Here, the medical records from service include diagnoses of PFB, dermatitis and acne.  In 2001, four years after discharge, the Veteran presented to the VA with a wart-like lesion on his right hand that would come and go.  In July 2012, punch biopsies from the nose and cheek showed pedunculated capillary hemangioma and verrucous keratosis.  As such, without the April 2012 examination, the record is devoid of a medical record showing that the Veteran's right hand wart has recurred since his 2006 claim, or a medical opinion linking any skin disorders (other than service-connected PFB) to service.  Thus, as there is no evidence of a chronic wart/virus disability in service (his separation evaluation only noted PFB), or a medical opinion relating any current wart/virus to service, the claim for service connection for a wart/virus must be denied.

Here, the medical records from service included a diagnosis of conjunctivitis and "floaters."  In 2011, he was noted to have nuclear congenital opacities.  As a general proposition, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes, and therefore usually cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c) , 3.306.  Without the evidence from the 2012 VA scheduled examination, the Board does not know if the congenital opacities are the same diagnosis as the in-service "floaters," and the Board has no competent opinion regarding aggravation or in-service onset.  Thus, as there is no evidence of a chronic left eye disability in service (his eye evaluation in 1996 was normal), or a medical opinion relating any current eye/eyelid disability to service, the claim for service connection for a left eye/eyelid disability must be denied.

As the Veteran failed to report for a VA examination, the Board must rely on the evidence of record.  38 C.F.R. § 3.655.  There is no medical evidence of record, VA or private, showing that the Veteran's current left eye/eyelid disability or a wart/virus are related to his military service.  Thus, the Board finds that the preponderance of the evidence is against the claims and the claims for service connection for a left eye/eyelid disability and wart/virus are denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) .


ORDER

Entitlement to service connection for a neck disability is granted.

Entitlement to service connection for left eye/eyelid disability is denied.

Entitlement to service connection for wart/virus is denied.


REMAND

Clothing allowance

In October 2015, the Veteran submitted a timely notice of disagreement with an August 2015 denial of clothing allowance.  As such, a statement of the case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


PFB

The Veteran was denied entitlement to a rating in excess of 10 percent for PFB in a January 2010 rating decision.  The claim has remained on appeal awaiting a Board hearing.  The hearing was scheduled in April 2015; however, the Veteran failed to report.  The most recent VA examination regarding the Veteran's PFB is from November 2009.  As it has been eight years since the Veteran's last examination, and the most recent treatment records in the virtual file are four years old, the Board will remand for a VA examination to determine the current severity of the Veteran's PFB.  Ongoing treatment records should also be obtained.  If the Veteran fails to report, or notice to report is returned as undeliverable, this should be noted in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records.

2.  The RO should issue of a Statement of the Case pertaining to the claim for annual clothing allowance, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal. 

3.  After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


